By the Court.
The deed from Archippus M‘Call, accompanied with the actual delivery of possession, under the circumstances, and in the manner, in which that deed was made, and delivered, cannot be considered, as an executory contract; but may be considered as a voluntary, though <i= fective conveyance, which passed the whole equitable interest at the time, out of Archi/ifius, and vested it in Walter M‘ Call; and though voluntary, being made with a view to a family settlement, and in the nature of a testamentary disposition of the estate, it is such a conveyance, as a court of chancery may validate, and when validated, and the defect in the conveyance cured, it will have relation to the time of the *411delivery of the deed, and not only bar the widow of her right of dower, but destroy all claims of the heirs of Archippus to the estate in question.
Judgment affirmed.